Citation Nr: 0425132	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  99-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee disorder, rated 10 percent disabling from May 29, 
1998 to August 3, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the RO in 
Detroit, Michigan, which confirmed and continued a 10 percent 
disability rating for arthritis of the right knee, status 
postoperative right medial meniscectomy. 

The Board also notes that in an August 2003 rating decision, 
the veteran was assigned a temporary total disability rating 
of 100 percent effective August 4, 2003, for his right knee 
disorder.  The 100 percent evaluation represents a total 
grant of benefits sought on appeal for the period beginning 
August 4, 2003, and the claim for an increase from that 
period to the present is not before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).  Pursuant to the August 2003 rating 
decision, the 100 percent evaluation will be reduced to 30 
percent effective October 1, 2004.  In the April 2004 
supplemental statement of the case, the RO noted a grant of 
20 percent, as opposed to 30 percent, for the veteran's right 
knee disorder.  This matter is referred back to the RO for 
clarification.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  From May 29, 1998 to August 3, 2003, a right knee 
disorder has been manifested by subjective complaints of 
pain; objective findings show mild varus deformity, mild 
weakness, swelling, effusion and crepitus.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disorder from May 29, 1998 to August 3, 2003, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In this case, the rating action dated in November 1998 was 
issued before the enactment of the VCAA.  The Board finds 
that the RO has satisfied the notification requirements of 
the VCAA in this case.  By virtue of the March 1999 Statement 
of the Case and July 1999, March 2002, July 2002, and April 
2004 Supplemental Statements of the Case, and November 2000, 
January 2003 and October 2003 correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in November 2000, January 2003 and October 2003, in 
which the veteran was advised of the type of evidence 
necessary to substantiate his claim.  In these letters, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  

Factual Background

Private outpatient treatment records dated November 1996 to 
February 2003, reflect continuing treatment for right knee 
arthritis.  

During a July 1998 VA examination, the veteran reported that 
his knee was swollen, he could not run or stand for more than 
an hour and his knee gave out at least one time a year and 
fatigued.  On physical examination of the right knee, the 
examiner reported that the pain in the veteran's right knee, 
on a scale of one to ten, was a two to five, however, after 
taking Motrin the pain decreased to zero or two.  No 
swelling, heat, redness or instability were noted.  There 
were marked periods of flare-ups whereby if he tried to do 
too much he had to rest for two days to a week.  Range of 
motion was as follows: flexion from 0 to 130 degrees 
bilaterally getting to full extension, and then going 0 to 
130 degrees.  Regarding stability the veteran's knee on 
medial and lateral ligaments was stable, there was no pain on 
testing and anterior/posterior cruciate ligaments were 
stable.  There was no pain on testing medial and lateral 
grind testing and McMurray's showed no sign of pain on 
classical motions.  The diagnosis showed status post two 
surgeries while in the service for a right knee injury, the 
first one from a clipping accident, and the second surgery 
was a follow-up surgery a couple years later, and the knee 
was cleaned out after the medial meniscus was removed in the 
first surgery.  A July 1998 VA X-ray study of the right knee 
showed severe arthritic changes with narrowing involving the 
medial compartment.

In December 1998, the veteran was treated by J.T.B., M.D., 
for knee pain.  The veteran reported that in the last three 
to four years the pain in his knee had increased and limited 
his activities.  He reported a lot of grinding and swelling 
in his knee.  Examination of the knee revealed that he had no 
quadriceps atrophy and he had pain and crepitation under his 
patella.  He had no patellar instability and he had normal 
alignment.  His ligamentous stress tests were normal, meaning 
he had negative abduction and adduction stress tests in 0 
degrees and 30 degrees of motion.  He had a negative 
Lachman's sign and negative drawer signs.  He had some medial 
joint line tenderness and crepitation with the McMurray's 
maneuver.  An X-ray study of the knee revealed that he had 
tricompartment arthritic disease with narrowing of both the 
medial and the lateral joint spaces.  The diagnosis was 
traumatic arthritis secondary to an old football injury and 
subsequent surgery.  The physician opined that the veteran's 
knee was totally disabled and that he needed a total knee 
arthoplasty.

The veteran presented at the Great Lakes Sports Medicine and 
Orthopedic Center in April 1999 with the chief complaint of 
right knee pain.  Physical examination revealed a relatively 
healthy appearing gentleman with an obvious effusion and 
enlargement of the right knee.  He ambulated with a slight 
antalgic gain on the right side.  Range of motion was -5 
degrees extension limitation and flexion to 130 degrees.  
There was definite medical joint line pain, positive 
McMurray's pain and crepitus noted under the patellofemoral 
joint.  His Lachman's Grade I was soft and did not 
demonstrate significant laxity.  A review of private X-rays 
demonstrated severe degenerative arthritis of the medial 
compartment and patellofemoral joint.  No diagnosis was 
noted.  

In October 2000, the Board remanded the veteran's claim, in 
order to afford him a current VA examination.

VA outpatient treatment records dated September 2000 to May 
2003 reflect continuous complaints of right knee pain.  A 
consistent diagnosis reflected degenerative joint disease.

During a January 2001 VA examination, the veteran stated that 
had continuous pain in the right knee, ranging from a four to 
an eight.  He reported periodic use of a cane to alleviate 
some of the pressure on his right knee.  On physical 
examination, range of motion of the right knee was about one 
degree to about 125 degrees.  He complained of significant 
pain around one degree and he also complained of pain at 125 
degrees.  Tenderness was noted at the lateral aspects of his 
right knee.  The diagnosis noted post-traumatic degenerative 
arthritis in the right knee joint which resulted from an 
injury and surgeries which were done in service when 
cartilage was removed.  An X-ray study of the right knee, 
failed to show any evidence of a recent fracture or 
dislocation but there was evidence of marked degenerative 
arthritis of the knee.  

In June 2002, the veteran presented for a VA examination with 
complaints of constant pain in his right knee.  Physical 
examination revealed no objective evidence of pain but he 
walked with a mild right-sided limp and did not voice any 
complaints of pain.  On standing his posture was good with 
mild varus of his right knee and squatting was limited with 
complaints of pain.  Mild varus deformity,  swelling and 
effusion were present and crepitation was felt on movement.  
The mediolateral ligament was stable but anteroposterior 
movement was loose.  Lachman testing was positive and there 
was tenderness on the lateral and medial side of the knee 
joint.  Range of motion actively was 5 to 60 degrees without 
any complaint of pain and passively from 5 to 90 degrees with 
complaints of pain between 60 and 90 degrees.  There was mild 
weakness without any incoordination.  The diagnosis was 
status post injury and status post surgery of the right knee 
with advanced degenerative changes and possible loose bodies.  
An X-ray study of the right knee revealed fairly advanced 
degenerative arthritis of the knee joint with possible loose 
bodies in the joint.  

In an statement from the veteran, received by the RO in 
August 2002, he indicated that he could not run due to 
constant instability in his knee.  He further reported that 
he was prevented from obtaining employment which required 
standing for extended periods of time and noted constant pain 
which limited physical activities to walking.

Analysis

The veteran contends that his service-connected right knee 
disorder is more disabling than currently evaluated.

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.

The veteran's right knee disorder is rated in VA's Schedule 
for Rating Disabilities' section pertaining to disorders of 
the musculoskeletal system.  See 38 C.F.R. § 4.71a.  
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2003).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2003) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. 

When an unlisted condition is encountered, it will be 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20.  Since the 
veteran's knee disabilities do not have their own evaluation 
criteria assigned in VA regulations, a closely related 
disease or injury must be used in evaluation of the knee 
disability.  

The RO has assigned a 10 percent disability evaluation for 
the veteran's service-connected right knee disorder by 
analogy to removal of semilunar cartilage under Diagnostic 
Code 5259.  The Board notes that 10 percent is the maximum 
rating permitted under Diagnostic Code 5259.  The veteran has 
asserted that a higher rating should be assigned.

The Board has considered whether there are other Diagnostic 
Code provisions upon which to assign a higher evaluation for 
the veteran's right knee disorder.  An evaluation pursuant to 
Diagnostic Codes 5260 and 5261, which provide for limitation 
of flexion of the leg and limitation of extension of the leg, 
respectively, would not be warranted.  The evidence of record 
has shown that the veteran's range of motion actively, was 
from 5 to 60 degrees without any complaint of pain.  
Accordingly, rating under one of the aforestated Diagnostic 
Codes would not provide the veteran with an evaluation 
greater than the 10 percent currently assigned under 
Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (2003).  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

The Board has also considered an evaluation pursuant to the 
criteria of Diagnostic Code 5257, which provides a rating for 
other impairments of the knee, manifested by recurrent 
subluxation or lateral instability.  However, the evidence of 
record has shown no evidence of subluxation or lateral 
instability.   Accordingly, an evaluation under this 
Diagnostic Code provision would not be appropriate.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5257 (2003).

The Board finds that based on the evidence of record, the 
disability picture more nearly approximates the criteria for 
assignment of the currently assigned 10 percent evaluation.  
38 C.F.R. § 4.7 (2003).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 4.59 
and DeLuca, supra at 204-7.  However, in the veteran's case 
at hand, Diagnostic Code 5259 is the only appropriate code 
under which to rate the veteran's right knee disability.  
Moreover, 10 percent is the maximum schedular evaluation 
provided under the code.  Accordingly, the criteria referable 
to functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 
4.59 are not for application.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The Board also finds that the veteran's right knee disability 
is not so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
right knee disability has not necessitated frequent periods 
of hospitalization or resulted in marked interference with 
his employment.

The Board finds that the preponderance of the evidence is 
against the claim for an increase in the 10 percent rating 
for the right knee disability.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to an increased rating for service-connected 
right knee disorder, rated 10 percent disabling from May 29, 
1998 to August 3, 2003, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



